Citation Nr: 0947270	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  05-28 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for otitis 
externa/dermatitis.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from July 1992 to July 1994 
and from February 1996 to October 2000.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In March 2006 the Board remanded the case for 
further development.  Thereafter, the Board sought an 
advisory medical opinion from the Veterans Health 
Administration (VHA) in June 2009.  See 38 U.S.C.A. § 7109; 
38 C.F.R. § 20.901(a) (2009).  The requested opinion has been 
received and associated with the Veteran's claims files.  In 
September 2009, a copy of the medical opinion was provided to 
the Veteran and his representative, and they were afforded 
the opportunity to present additional evidence or argument.  
See 38 C.F.R. § 20.903 (2009); see also Thurber v. Brown, 5 
Vet. App. 119 (1993).  The case is appropriately before the 
Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links 
the Veteran's current otitis externa/dermatitis to his 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, otitis 
externa/dermatitis was incurred during his period of active 
duty service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran and his representative contend that his current 
otitis externa/dermatitis had its onset in service or is 
etiologically linked to his service.  Because the claim for 
service connection on appeal is being granted, there is no 
need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-
prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Analysis

The Veteran alleges that his currently diagnosed chronic 
otitis externa/dermatitis had its onset in service or is 
etiologically related to such service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

Considering all the competent evidence of record, and giving 
the Veteran the benefit of the doubt, the Board finds that 
service connection for chronic otitis externa/dermatitis is 
warranted.  Initially, the Veteran's March 1998 service 
treatment record shows he gave a 2-month history of ear 
dermatitis and physical examination at the time showed the 
ear canals were erythematous.  The diagnosis was seborrhea 
dermatitis.  After his discharge from service, a November 
2003 private treatment record shows a diagnosis of right ear 
external otitis.  A June 2004 private physician's evaluation 
notes the Veteran's past history of chronic ear itching that 
required the use of creams and drops in the ear canals.  The 
diagnoses included chronic otitis externa (dermatitis).  
While a December 2006 VA examiner found no current evidence 
of otitis externa or ear dermatitis and opined that his ear 
dermatitis was not caused by his service because he was not 
exposed to any moist environments, nor was he chronically 
exposed to fungal elements, the Board notes that a physician 
providing the Board's requested VHA opinion in August 2009, 
after reviewing the Veteran's entire claims file opined that 
it was at least as likely as not that the Veteran's chronic 
otitis externa/dermatitis had its onset during service and is 
otherwise causally related to service.  The physician 
accurately recounted the Veteran's pertinent history of 
record, and noted that the condition is subject to cyclical 
periods of improvement as well as recrudescence of the 
disease process.  Under these circumstances, the Board cannot 
conclude, given this evidence, that the preponderance of the 
evidence is against the claim.  

Thus, in light of the foregoing, the Board finds that there 
is an approximate balance of positive and negative evidence 
in this case regarding the issue of whether the Veteran's 
current chronic otitis externa/dermatitis is a result of his 
service.  Accordingly, with resolution of all doubt in the 
Veteran's favor, entitlement to service connection for 
chronic otitis externa/dermatitis is granted.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.




ORDER

Service connection for chronic otitis externa/dermatitis is 
granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


